David Floyd was tried and convicted for breaking and entering a building with intent to commit a misdemeanor and petty larceny. He was sentenced to a term of three years in the state penitentiary and seeks reversal on writ of error. *Page 1369 
The sole question relied on for reversal is the sufficiency of the evidence to support the verdict and judgment. The evidence has been examined and while it is contradictory in the extreme, there is ample positive evidence to support the verdict and it is not made to appear that the jury were influenced by considerations outside the evidence. The facts do not bring this case within the rule announced in Troop v. State, 98 Fla. 385, 123 So. R. 811, 813 or Fuller v. State,92 Fla. 873, 110 So. R. 528.
Affirmed.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.